Appeal by defendant from a judgment of the County Court of Queens County convicting him of the crime of incest. Judgment unanimously affirmed. Although the record discloses that the complainant’s testimony was corroborated, it is not necessary to decide whether a complainant above the age of legal consent must be corroborated in order to sustain a conviction. The complainant here was under the age of legal consent and, therefore, was incapable in law of being an accomplice to the crime. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.